DETAILED ACTION
1.	Claims 1-6 of application 16/628,738, filed on 6-January-2020, are presented for examination.  The IDSs received on 6-January-2020, 16-December-202 and 21-January-2022 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.2	Claims 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hamada et al, USP Publication 2016/0224026.

2.3	Hamada discloses:
Claims 1 and 5:  A work machine control device for controlling a work machine that includes a swing body [¶0040] and work equipment attached to the swing body [0040] and including a bucket [0040], the work machine control device comprising: 
a transport vehicle information acquisition unit that acquires position information and azimuth direction information of an unmanned transport vehicle [0038 (one or more unmanned haulage vehicles, hereinafter called "dump trucks"); 0039 (the respective dump trucks are each provided with an own vehicle position detecting unit, for detecting the position (three-dimensional real coordinates) of the own vehicle by receiving positioning radio waves from at least three navigation satellites); 0044; 0074 (the communication control unit receives dump truck information, which includes the own vehicle position of the dump truck stopped at the closest queuing position, from the control unit); 0119 (the operator can set the loading position and direction for each dump truck after confirming the peripheral conditions of the excavator,)], the position information and the azimuth direction information being detected by the unmanned transport vehicle [0007 (the vehicle travel system comprises a direction input device through which an operator of the loading machine inputs a direction of a body of the haulage vehicle at the loading point, a travel route calculation unit that calculates a travel route to stop the haulage vehicle in the inputted direction at the loading point, and a vehicle control unit that performs vehicle control to allow the haulage vehicle to travel along and stop on the travel route); 0079 (the dump truck includes an own vehicle position detecting unit…the own vehicle position detecting unit receives positioning radio waves from the navigation satellites (see FIG. 1) to acquire the current position of the own vehicle.); 0080 (The communication control unit transmits the own vehicle position information, which indicates the current position of the dump truck as calculated by the own vehicle position detecting unit); 0105 (acquire information on the dump truck stopped at the closest queuing position…The operator may perform re-operation of the loading point setting button and operation of the direction input device); 0109; 0112 (calculates the expected travel route and switch-back point of the dump truck based on the current position and direction of the dump truck and the selected loading point and direction); 0118 (information on the dump truck at the closed queuing position is acquired)]; and 
a dumping position specifying unit that specifies a dumping position for loading a load onto the unmanned transport vehicle based on the position information and the azimuth direction information [0008 (the operator of the loading machine inputs the direction of the body of the haulage vehicle at the loading point so as to avoid an interference with an obstacle which the operator himself or herself has grasped); 0043 (allowing the operator of the excavator to set a loading point and the direction of the body of the dump truck stopped at the loading point (hereinafter, the loading point and the direction of the body of the dump truck stopped at the loading point will be collectively called "stop posture")); 0073 (The stop posture setting unit determines, as a stop posture, the loading position of the dump truck and the direction of its body indicated on the setting screen); 0082 (the vehicle control unit collates the current position of the dump truck and the positional information of the respective points (nodes), which are indicated in the map information, to calculate a positional deviation, and corrects the advancing direction of the dump truck); 0084-0090 (describes six loading pattern images grouped into three kinds, that is, left loading, right loading and bench loading based on the relative positions of the excavator icon and the dump truck icon); 0111 (selecting the loading pattern image closest to the current situation from the plural loading pattern images stored beforehand in the pattern storage unit, based on the position and direction of the main body of the excavator, the bucket position, the position of the peripheral obstacle, and the position and direction of the dump truck)].

Claim 2:  a bucket position specifying unit that specifies a position of the bucket when a dumping instruction signal for moving the bucket to the dumping position is input; and 
an operation signal generation unit that generates an operation signal for moving the bucket from the specified position to the dumping position [0062 (The bucket position calculating unit 1502 calculates the pivot angle of the arm based on a detection signal from the angle sensor 16s, and based of the pivot angle, the three-dimensional real coordinates of the own vehicle as detected by the own vehicle position detecting unit 1501 and the swing angle of the upperstructure 12, and calculates the three-dimensional real coordinates of the bucket 17. These three-dimensional real coordinates of the bucket 17 indicate the loading point.); 0110 (the bucket position calculating unit 1502 calculates the bucket position (three-dimensional real coordinates) based on the position and direction of the main body of the excavator and the angle of the arm as calculated from the angle sensor)].

Claim 3:  The work machine control device according to Claim 2, further comprising: 
an avoidance position specifying unit that specifies an interference avoidance position [0008 (the operator of the loading machine inputs the direction of the body of the haulage vehicle at the loading point so as to avoid an interference with an obstacle which the operator himself or herself has grasped); 0119 (the operator can set the loading position and direction for each dump truck after confirming the peripheral conditions of the excavator, so that the dump truck is allowed to travel toward the loading point and to stop while avoiding interference with any obstacle which is not reflected to the map information.)] as a position which has the same height as the dumping position, at which a distance from a center of swing of the swing body is equal to a distance from the center of swing of the swing body to the dumping position, and below which the unmanned transport vehicle is not present [0062 (The bucket position calculating unit 1502 calculates the pivot angle of the arm based on a detection signal from the angle sensor 16s, and based of the pivot angle, the three-dimensional real coordinates of the own vehicle as detected by the own vehicle position detecting unit 1501 and the swing angle of the upperstructure 12, and calculates the three-dimensional real coordinates of the bucket 17. These three-dimensional real coordinates of the bucket 17 indicate the loading point.)], 
wherein the operation signal generation unit generates the operation signal such that the bucket passes through the interference avoidance position [0110 (the bucket position calculating unit 1502 calculates the bucket position (three-dimensional real coordinates) based on the position and direction of the main body of the excavator and the angle of the arm as calculated from the angle sensor)].
Claims 4 and 6:  a loading target determination unit that determines one unmanned transport vehicle among at least two unmanned transport vehicles as a loading target, in a case where the at least two unmanned transport vehicles are present at each of at least two loading points among loading points which are set at a plurality of locations [0038 (one or more unmanned haulage vehicles, hereinafter called "dump trucks"…and the one or more dump trucks  haul rock and ore by unmanned operation.); 0044 (The remaining dump trucks 20-2, ... , 20-n are of the same configuration as the dump truck 20-1); 0057 (The dump trucks each enter the loading area from the entrance, and advance to and stop at the queuing position closer to the LPs among the unoccupied queuing positions. The dump truck then travels to the queuing position closest to the LPs (hereinafter described as "the closest queuing position"), and stops there to await the next instruction); 0075 (Based on positional information and travel information acquired from the respective dump trucks…); 0076 (generating control data by acquiring, from the respective dump trucks, own vehicle position information indicating their current positions and travel state information); 0083 (The information, which the dump trucks each receive and transmit, includes identification information that makes it possible to specifically identify the dump truck.); 0084-0090 (describes six loading pattern images grouped into three kinds, that is, left loading, right loading and bench loading based on the relative positions of the excavator icon and the dump truck icon); 0105 (acquire information on the dump truck stopped at the closest queuing position); 0119 (the operator can set the loading position and direction for each dump truck after confirming the peripheral conditions of the excavator, so that the dump truck is allowed to travel toward the loading point and to stop while avoiding interference with any obstacle which is not reflected to the map information.)], 
wherein the operation signal generation unit generates the operation signal based on the dumping position for the unmanned transport vehicle until the unmanned transport vehicle that is a loading target starts to move [0058 (When the dump truck stopped at the closest queuing position acquires, from the control unit, travel route information corresponding to the stop posture, vehicle control is performed in accordance with the travel route information.); 0107 (Vehicle control is performed to allow the dump truck to travel along and stop on the travel route, so that the dump truck begins to move toward the loading point)].

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B and N on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Documents B and N define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661